t c memo united_states tax_court christopher a boyko and roberta a boyko petitioners v commissioner of internal revenue respondent docket no filed date christopher a boyko pro_se christopher a fisher for respondent memorandum findings_of_fact and opinion gerber judge respondent by means of a statutory_notice_of_deficiency determined an income_tax deficiency of dollar_figure a sec_6651 addition_to_tax of dollar_figure and a sec_1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year under consideration and all rule references are to this court's rules_of_practice and procedure a penalty of dollar_figure for petitioners' taxable_year respondent has conceded that petitioners are not liable for the sec_6651 addition_to_tax after further concessions the following issues remain for our consideration whether petitioners are entitled to an ordinary or a capital_loss deduction for funds expended in a business venture whether petitioners are liable for an accuracy-related_penalty under sec_6662 in the amount of dollar_figure findings of fact2 petitioners christopher a boyko and roberta a boyko are husband and wife and resided in parma ohio at the time their petition was filed in this case petitioners filed a joint_return for the taxable_year roberta boyko is a party to this proceeding solely because she signed the joint_return for consequently christopher boyko is referred to herein as petitioner petitioner is a lawyer and has practiced law in ohio since until date petitioner practiced in the law practice of his father andrew boyko petitioner practiced in a variety of areas including personal injury probate and business law in date petitioner acquired his father's law practice and was subsequently elected to the office of law director for the 2the stipulation of facts and the attached exhibits are incorporated by this reference city of parma ohio as law director he was the chief attorney for the city of parma responsible for the supervision of the city's civil and criminal legal functions advising elected officials and drafting proposed_legislation for city council sometime during petitioner was introduced to raymond kelley mr kelley by leonard bergenstein mr bergenstein known to petitioner as knowledgeable in the field of computers and software messrs kelley and bergenstein represented to petitioner that mr kelley was developing computer_software which could someday be of significant commercial value this software purportedly would increase computer speed and storage capacity and would also be virus-proof petitioner who was not in the business of lending money invested in mr kelley's computer_software project from date through date petitioner advanced over dollar_figure to mr kelley's program the format for petitioner's advances varied he wrote checks totaling dollar_figure made payable to mr kelley between date and date between date and date mr kelley executed notes in favor of petitioner evidencing of the checks the notes called for 10-percent interest but no principal or interest was paid on the notes on date petitioner's law firm boyko boyko entered into a 60-month lease agreement with bison leasing co for the lease from bison leasing co of certain computer hardware this lease was eventually assigned to the fleet credit corp denrich leasing group the computer hardware was leased for the sole benefit of and use by mr kelley from date through date petitioner paid dollar_figure under this lease on date petitioner executed a lease with active leasing inc for a plymouth acclaim automobile for mr kelley's use this lease was eventually assigned to bank one of akron during mr kelley's use of the vehicle petitioner paid dollar_figure in connection with this lease on date petitioner entered into a 3-year lease agreement with james-mcguire associates for the lease of certain computer hardware this lease was eventually assigned to orix credit alliance this computer hardware was also leased for mr kelley's use from date through date petitioner paid dollar_figure under this lease the initial entity formed for the development and production of the computer_program was transnational information controls inc tic tic was incorporated under the laws of the state of ohio on date petitioner owned of the outstanding shares of tic petitioner provided legal services to tic in exchange for his tic stock petitioner was vice president and general counsel of tic in the offering circular describing the corporation and the new computer_program petitioner's law firm boyko boyko was listed as general counsel for the corporation the circular provided that boyko boyko would be on a yearly retainer for the corporation and paid dollar_figure per year for services petitioner was not paid for any legal services provided to tic apart from his receipt of stock in tic petitioner also spent time trying to market the computer_software tic was eventually replaced by multilogic corp multilogic multilogic was incorporated under the laws of the state of ohio on date multilogic's sole asset was the rights to the computer_software being developed by mr kelley petitioner's tic shares were replaced with an equal percentage of multilogic shares in addition multilogic executed a demand note in favor of petitioner in the amount of dollar_figure for payments made by petitioner to mr kelley sometime during late petitioner and walter bubna mr bubna another shareholder of tic became concerned about their advances to mr kelley's computer_program petitioner mr bubna and mr bergenstein decided to hire mickey miller mr miller to investigate mr kelley and the software being developed by him based on mr miller's report petitioner concluded that the computer_program was worthless petitioner paid mr miller dollar_figure for his services following the investigation petitioner decided to obtain a full release from the computer leases on date petitioner paid dollar_figure to orix credit alliance to obtain a full release from all further obligations owed by him under the computer lease agreement assigned to orix on date petitioner paid dollar_figure to fleet credit corp to be released from all further obligations owed by him under the computer lease agreement with fleet in date petitioner regained possession of the automobile that he had leased for the benefit and use of mr kelley and paid americana leasing successor to active leasing dollar_figure for the purchase of the automobile on date petitioner obtained a judgment against multilogic for enforcement of the demand note petitioner has not received any payment on the judgment no criminal charges were ever filed against mr kelley on his return petitioner claimed a sec_1244 stock loss in the amount of dollar_figure for funds invested in tic multilogic a dollar_figure sec_162 expense for amounts paid under the computer leases and a dollar_figure legal and professional fees expense for the payments to mr miller respondent determined that the losses were not allowable opinion the primary issue in this case is whether petitioner is entitled to an ordinary_loss deduction versus a capital_loss deduction for the advances lost in the business venture with mr kelley and tic multilogic respondent challenges only the character of the losses petitioner argues that the losses are ordinary under several alternative theories respondent asserts that the losses are capital and therefore subject_to the capital_loss limitation rules of sec_1211 i section 1244--losses on small_business stock petitioner's first argument is that he is entitled to a sec_1244 stock loss in the amount of dollar_figure as originally claimed on his return respondent disallowed petitioner's sec_1244 worthless_stock loss determining that the stock issued did not satisfy all of the requirements for qualification of sec_1244 stock sec_1244 provides that any loss resulting from the sale of sec_1244 stock shall be treated as an ordinary_loss sec_1244 to qualify as sec_1244 stock the stock must be common_stock issued by a domestic small_business_corporation as defined in sec_1244 and the 3petitioner offered no evidence indicating how this figure was arrived at we assume that the dollar_figure is composed of the dollar_figure in checks and a portion of the lease payments made by petitioner respondent does not challenge the amount of the deduction consideration paid_by the shareholder on the issuance of the stock must be money or other_property sec_1244 respondent does not challenge whether tic was a small_business_corporation for purposes of sec_1244 but instead focuses on the consideration petitioner provided for the tic shares petitioner stipulates that he did not contribute money or other_property to tic in exchange for his shares of tic stock therefore petitioner is not entitled to sec_1244 treatment for his original_basis in the tic stock petitioner did however transfer thousands of dollars to mr kelley the president of tic for the benefit of tic although petitioner did not receive any additional shares for his transfers to mr kelley he argues that these transfers could be considered capital contributions which would increase his basis in his tic multilogic stock petitioner's sec_1244 stock loss claimed on his return apparently included these transfers sec_1244 provides that the increase in basis resulting from a contribution_to_capital shall be treated as allocable to stock which is not sec_1244 stock sec_1244 this statutory rule applies to any increase in basis however effected bledsoe v commissioner tcmemo_1995_521 accordingly petitioner is not entitled to sec_1244 loss treatment for any portion of his basis in tic multilogic stock that may have been increased by capital contributions ii section 166--bad debts petitioner next argues in the alternative that the expenses originally deducted as a sec_1244 worthless_stock loss are deductible as a business_bad_debt under sec_166 in addition petitioner argues that the dollar_figure paid for the release of the two computer leases which was originally deducted as a long-term_capital_loss on petitioner's return should also be deductible as a business_bad_debt under sec_166 respondent contends that petitioner is not entitled to business_bad_debt treatment because the payments to or for the benefit of mr kelley do not represent a bona_fide debt and assuming that the payments did result in a bona_fide debt the debt owed to petitioner was a nonbusiness_bad_debt we agree with respondent's first argument and do not consider the question of whether the payments to or for the benefit of mr kelley represent a business versus a nonbusiness_bad_debt generally taxpayers may deduct the value of bona_fide debts owed to them that become worthless during the year sec_166 4respondent contends that petitioner's claim with respect to the release of the computer leases should be denied as untimely and not properly raised because we find no merit to petitioner's position it is unnecessary to address the merits of respondent's argument bona_fide debts generally arise from valid debtor-creditor relationships reflecting enforceable and unconditional obligations to repay fixed sums of money sec_1_166-1 income_tax regs for purposes of sec_166 contributions to capital do not constitute bona_fide debts 91_tc_575 the question of whether any of the payments or transfers of funds to or on behalf of closely held corporations constitute debt or equity must be considered on the basis of all the relevant facts and circumstances 74_tc_476 taxpayers generally bear the burden of proving that the transfers constituted loans and not equity investments rule a courts look to the following nonexclusive factors to evaluate the nature of transfers of funds to closely held corporations the names given to the documents evidencing the purported loans the presence or absence of fixed maturity dates with regard to the purported loans the likely source of any repayments whether the taxpayers could or would enforce repayment of the transfers whether the taxpayers participated in the management of the corporations as a result of the transfers whether the taxpayers subordinated their purported loans to the loans of the corporations's creditors the intent of the taxpayers and the corporations whether the taxpayers who are claiming creditor status were also shareholders of the corporations the capitalization of the corporations the ability of the corporations to obtain financing from outside sources at the time of the transfers how the funds transferred were used by the corporations the failure of the corporations to repay and the risk involved in making the transfers dixie dairies corp v commissioner supra pincite these factors serve only as aids in evaluating whether transfers of funds to closely held corporations should be regarded as capital contributions or as bona_fide loans boatner v commissioner tcmemo_1997_379 no single factor is controlling dixie dairies corp v commissioner supra pincite utilizing some of the factors noted above we come to the conclusion that no debtor-creditor relationship was created first we observe that although some of petitioner's advances to mr kelley or payments made on his behalf were evidenced by notes no payments of interest or principal were ever made on any of the notes in addition petitioner continued making these alleged loans despite the fact that both mr kelley and tic multilogic repeatedly failed to repay the notes when they became due petitioner's failure to demand repayment and continued lending of additional funds tends to refute the existence of a valid debtor-creditor relationship boatner v commissioner supra further petitioner made these substantial advances without obtaining any collateral or third-party guarantees the repayment of the notes was completely dependent on whether or not mr kelley would be able to develop and market the computer_software this factor indicates that the advances were equity and not debt 730_f2d_634 11th cir affg tcmemo_1982_314 based on the record as a whole we conclude that there was no expectation of repayment and that the advances did not constitute bona_fide loans iii section 165--theft losses petitioner next argues in the alternative that the expenses originally deducted as a sec_1244 stock loss and the dollar_figure paid for the release of the computer leases are deductible as a theft_loss under sec_165 respondent disagrees contending that petitioners have failed to show that mr kelley committed any of the acts that would constitute the crime of theft by deception under ohio law sec_165 provides a deduction for any loss arising from theft sustained in the year the taxpayer discovers the loss a theft_loss within the meaning of sec_165 requires a theft under applicable state law see 90_tc_1248 under ohio law to be guilty of theft by deception it must be shown that the accused obtained money or property of the alleged victim by knowingly deceiving him by a false or misleading representation by withholding information by preventing the alleged victim from acquiring information or by any other conduct act or omission which created confirmed or perpetuated a false impression as to law value state of mind or other objective or subjective fact ohio rev code ann sec a anderson petitioner has the burden of proving theft under ohio law rule a petitioner has failed to prove under ohio law that a theft has occurred there is no evidence establishing that any statements or representations made by mr kelley that petitioner may have relied on were false there is no evidence that any false statements were made with the intent of criminally appropriating petitioner's money and there is no evidence establishing that petitioner's loss was related to any false representations viehweg v commissioner supra pincite petitioner testified that mr kelley had pirated some portion of the software and had deceived petitioner as to his rights to the software being developed petitioner offered no evidence other than his own testimony in support of these allegations petitioner's own assertions are simply insufficient to establish that he is entitled to claim a theft_loss for the amounts paid to mr kelley petitioner also asserts that because the computer_program is now worthless mr kelley has committed theft by deception we disagree a loss resulting from investments in questionable enterprises does not per se amount to theft see hartwick v commissioner tcmemo_1988_424 ennis v commissioner tcmemo_1986_178 there is no persuasive evidence of any misrepresentations by mr kelley in the record in essence the record here reflects that petitioner invested in an idea of mr kelley's that never materialized accordingly petitioner is not entitled to a theft_loss deduction for amounts paid to mr kelley iv section 162--trade or business_expenses petitioner's final argument is that the dollar_figure paid for the release of the computer leases the dollar_figure paid under the computer leases and the dollar_figure paid to mr miller for investigating the computer_program are deductible as an ordinary and necessary business_expense under sec_162 petitioner asserts that the payments were ordinary and necessary business_expense under two alternative theories first petitioner asserts that the payments are deductible as an ordinary and necessary business_expense in petitioner's separate business of developing computer_software second petitioner contends that the payments are deductible as an ordinary_and_necessary_expense of petitioner's law practice because they were incurred to protect petitioner's professional reputation as an attorney respondent contends that the payments were not ordinary_and_necessary_expense of petitioner's law practice and that petitioner's only trade_or_business was the practice of law respondent argues that the payments are allowable as a capital_loss deduction to petitioner subject_to the capital_loss deduction limitation rules of sec_1211 we address each argument separately sec_162 provides for a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business 50_tc_823 affd per curiam 412_f2d_201 2d cir an ordinary_and_necessary_expense is one that is appropriate and helpful to the taxpayer's business and that results from an activity which is a common and accepted practice 77_tc_1124 affd by order 9th cir date deductions are a matter of legislative grace and petitioner bears the burden of proving that he is entitled to the deductions claimed rule a 503_us_79 petitioner's first argument is that the above listed amounts are deductible as an ordinary and necessary business of petitioner's separate business of developing computer_software although petitioner did spend time trying to develop a market for the computer_software petitioner's activity with respect to the computer_software did not rise to the level of a separate trade_or_business with the exception of petitioner's involvement with tic multilogic petitioner has never engaged in the trade_or_business of investing in organizing or financing business enterprises a shareholder of a corporation is not engaged in the trade_or_business in which the corporation is engaged unless the shareholder engages in such trade_or_business apart from his affiliation with the corporation as an investor smith v commissioner tcmemo_1994_640 jerich v commissioner tcmemo_1992_136 furthermore the computer leases were expenses of tic multilogic not petitioner likewise since the payment to mr miller was incurred investigating the business of the corporation and not petitioner's legal business that amount is also a corporate expense schrott v commissioner tcmemo_1989_346 the rule is well established that a shareholder is not entitled to a deduction from his personal income for his payment of the expenses of his corporation such amounts constitute either a loan or a contribution to the capital of the corporation and are deductible if at all by the corporation 308_us_488 51_tc_746 petitioner argues in the alternative that the payments are deductible as an ordinary_and_necessary_expense of petitioner's law practice because they were incurred to protect petitioner's professional reputation as an attorney petitioner cites two cases in support of his position petitioner cites jenkins v commissioner tcmemo_1983_ which involved a country music singer who repaid certain corporate debts to investors of a restaurant business that he had promoted the court allowed the taxpayer to deduct the payments as a sec_162 expense of his business as a country singer even though the taxpayer had no obligation to repay the loans the court reasoned that the payments were necessary to protect the taxpayer's personal business reputation noting that many of the investors were connected with the country music industry similarly in 282_f2d_614 5th cir a shareholder of a corporation was allowed to deduct expenses that he paid on behalf of three corporations even though he had no legal_obligation to do so the court_of_appeals held that the failure to make these payments might have jeopardized the taxpayer's licenses in his principal business as a produce buyer and shipper both of these cases represent exceptions to the general_rule that payments made by a shareholder on behalf of a corporation are capital contributions by the shareholder and not deductible expenses deputy v du pont supra petitioner fails to qualify for the exception discussed in jenkins and lutz for two reasons first unlike jenkins and lutz petitioner's obligation to make these payments arose primarily because of his desire to protect his investment in tic multilogic not to protect his business reputation as an attorney in addition petitioner has presented no evidence that his business reputation as an attorney would have been adversely affected by his failure to hire mr miller to investigate the computer_program or by his failure to obtain releases from the various leases accordingly petitioner is not entitled to deduct these payments as a sec_162 expense in conclusion petitioner is not entitled to claim as an ordinary_loss the advances lost in the business venture with mr kelley and tic multilogic v section 6662--imposition of accuracy-related_penalty respondent determined that petitioner's underpayment_of_tax was due to negligence or disregard of rules or regulations under sec_6662 sec_6662 and b imposes an accuracy- related penalty equal to percent of the portion of the underpayment that is attributable to negligence or disregard of rules or regulations negligence has been defined as a lack of due care or a failure to do what a reasonable person would do under the circumstances 963_f2d_907 6th cir affg tcmemo_1991_179 respondent's determination of negligence is presumed to be correct and the taxpayer has the burden of proving that the determination is erroneous rule a therefore petitioner must prove that he was not negligent ie that he made a reasonable attempt to comply with the provisions of the internal_revenue_code and that he was not careless reckless or in intentional disregard of rules or regulations sec_6662 and c we sustain respondent's determination in determining whether petitioner was negligent in the preparation of his return we take into account petitioner's years of legal experience glenn v commissioner tcmemo_1995_399 affd without published opinion 103_f3d_129 6th cir beyond his own assertions petitioner has offered no evidence to showing that respondent's negligence determination was in error accordingly petitioners are liable for the sec_6662 penalty to reflect the foregoing decision will be entered under rule
